      CASE 0:19-cv-00487-ECT-TNL Document 1-3 Filed 02/27/19 Page 1 of 2



STATE OF MINNESOTA                                                           IN DISTRICT COURT

COUNTY OF WASHINGTON                                                TENTH JUDICIAL DISTRICT
                                                                     Case Type: Civil Other/Misc.
                                                                     Court File No. 82-CV-19-562
Creekview of Hugo Association,

                              Plaintiff,

vs.

Owners Insurance Company,

                              Defendant.

                                    ************
                                 NOTICE TO STATE COURT
                                 OF FILING OF REMOVAL

TO:    PLAINTIFF ABOVE-NAMED AND ITS ATTORNEYS OF RECORD

       PLEASE TAKE NOTICE that Defendant filed a Notice of Removal of this action in the

United States District Court for the District of Minnesota on February 27, 2019, pursuant to the

provisions of 28 U.S.C. § 1441(b). A copy of the Notice of Removal is attached to this Notice.

       This Notice is filed and served pursuant to 28 U.S.C. § 1446(d), which states:

       Promptly after the filing of such Notice of Removal of a civil action the defendant
       or defendants shall give written notice thereof to all adverse parties and shall file a
       copy of the Notice with the clerk of such state court, which shall affect the
       removal and the state court shall proceed no further unless and until the case is
       remanded.

With this filing, Plaintiff is given the required written notice, and this action now stands removed

from the Tenth Judicial District, Washington County District Court to the United States District

Court for the District of Minnesota. All further proceedings with respect to this matter shall be

heard by the Federal Court.
      CASE 0:19-cv-00487-ECT-TNL Document 1-3 Filed 02/27/19 Page 2 of 2



       The undersigned hereby acknowledges that sanctions may be awarded pursuant to Minn.

Stat. § 549.211.

       Dated this 25th day of September, 2017.


                                                  /s/ Brock P. Alton
                                                 Brock P. Alton #0388335
                                                 GISLASON & HUNTER LLP
                                                 Attorneys for Defendant
                                                 701 Xenia Avenue South, Suite 500
                                                 Minneapolis, MN 55416
                                                 Phone: (763) 225-6000
                                                 Email: balton@gislason.com
                                                                                     2652093.1




                                                 2
